Citation Nr: 1603092	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO. 10-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the issues on appeal for additional development in June 2013. The requested opinion having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Tinnitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2007, prior to the initial unfavorable adjudication in August 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained a medical opinion in July 2013. The opinion is adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with formulating the opinion, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained an adequate medical opinion, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).
If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

The Veteran contends that he is entitled to service connection for bilateral tinnitus. The Veteran has reported that he currently has tinnitus, which he is competent to diagnose. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). As such, a current disability has been shown. Further, the Veteran has stated that he was exposed to loud noises in service. Specifically, he has stated that he served as a radio operator, and was exposed to loud generators and radio noise. These statements are competent, and there is no evidence that they are not credible. Further, these assertions are corroborated by his DD-214, which lists the Veteran's military occupational specialty as a radio operator. As such, the Board finds that the Veteran was exposed to noise in service, and therefore an in-service event, injury or disease has been shown. Thus, the dispositive issue in this case is the presence of a nexus between the current tinnitus and the Veteran's in-service event, injury or disease.

To the extent the Veteran has offered a nexus opinion in his indications that his tinnitus has been persistent since service, his statements have been inconsistent. Specifically, on his April 1970 separation report of medical history, he specifically denied any history of ear trouble. No complaints of tinnitus were made during the corresponding separation examination. Further, during his December 2009 VA examination, the Veteran reported that his tinnitus had its onset five to six years prior, which would have been in approximately 2003 or 2004. These statements directly conflict with any assertion that has been made that tinnitus has been persistent since the Veteran's separation from service. The Board finds that these inconsistencies undermine the credibility of the Veteran's statements indicating that tinnitus is due to or has been persistent since service, thus rendering them of no probative value.

Turning to the medical evidence, the Veteran was provided with a VA examination in December 2009. The examiner stated that it was less likely than not that the Veteran's tinnitus was related to service, as the Veteran himself reported that the tinnitus only had its onset approximately five to six years ago. The examiner indicated that medical research indicates that hearing loss due to noise exposure does not continue beyond age-related changes once the exposure to noise is discontinued. 

An addendum opinion was obtained from the same examiner in July 2013. The examiner first again noted that the Veteran himself stated that his tinnitus had its onset five to six years prior to the December 2009 examination, which is well after his separation. Further, the examiner noted that the first evidence of a complaint of tinnitus in the treatment records was from October 2008, also well after service. Finally, the examiner stated that tinnitus has an immediate onset following noise exposure, and that there is no medical evidence or research supporting the delayed onset of tinnitus following noise exposure. As the Veteran did not have any hearing loss in service and tinnitus, by his own admission, began well after his alleged noise exposure, the examiner found it was less likely than not related to service. There is no evidence that the examiner is not competent or credible, and as the July 2013 addendum opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records associated with the claims file reflect a complaint of tinnitus in October 2008. Prior to that date, treatment records from February 2006, August 2006, March 2007, May 2007, June 2007 and October 2007 all note that there was no evidence or complaint of tinnitus. None of the treatment records contain any opinions linking the Veteran's tinnitus with his active duty service.

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the current tinnitus and the Veteran's service. The Veteran's statements concerning persistent symptoms are not credible, given their inconsistencies, and as such are entitled to no probative weight. The July 2013 opinion on the other hand is competent and credible, and supported by a well-reasoned rationale and citations to current medical literature concerning delayed onset hearing issues. Treatment records are silent for any notation of tinnitus prior to October 2008, with several records indicating that tinnitus was not present prior to that date. Thus, the Board finds that the preponderance of the evidence is against a finding of a nexus in this case. As the third element is not met, service connection for tinnitus is not warranted in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and service connection based on continuity of symptomatology, tinnitus has been held to be an organic disease of the nervous system, and therefore is a recognized chronic disease for VA purposes. Fountain v. McDonald, 27 Vet.App. 258, 271-72 (2015); 38 C.F.R. § 3.309(a). As such, the presumption in favor of chronic diseases and service connection based on continuity of symptomatology are potentially applicable here.

However, the preponderance of the evidence is against a finding that tinnitus manifested in service to a degree sufficient to identify the disease entity or to a degree of 10 percent within one year of separation. Service treatment records are silent for any complaints of tinnitus, and the April 1970 separation examination did not diagnose, or not complaints of, tinnitus. The Veteran further denied any history of ear trouble on his corresponding report of medical history. While the Veteran's lay statements have potentially indicated that his tinnitus had its onset in-service, he has been inconsistent in this respect. As noted above, the Veteran specifically informed the VA examiner in December 2009 that his tinnitus began in 2003 or 2004, which is well after service. Further he specifically denied ear trouble at separation. As such, to the extent the Veteran's statements indicate there was in-service manifestation of tinnitus they are not credible and are entitled to no probative weight.

During the one year period following separation, there is no medical evidence of tinnitus. Tinnitus was noted to not be present in VA treatment records from February 2006 to October 2007, with the first complaint occurring in October 2008. Further, the Veteran affirmatively stated in the December 2009 that his tinnitus began in 2003 at the earliest based on the five to six year estimate, which would be approximately 33 years after the Veteran's separation from service. Again, while the Veteran's statements potentially indicate that tinnitus has been persistent since service, and therefore that it was present within the first post-service year, his statements are not credible due to their inconsistent nature. As such, based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of manifestations of tinnitus either in-service or within the first post-service year. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


